- Midland National Life Insurance Company March 4, 2010 Securities and Exchange Commission treet, N.E. Washington, DC 20549 RE: Midland National Life Separate Account C File Number 333-71800  National Advantage Variable Annuity Commissioners: On behalf of Midland National Life Insurance Company (Midland National), enclosed for filing under the Securities Act of 1933 (the 1933 Act) and the Investment Company Act of 1940 please find a copy of Post-Effective Amendment No. 17 to the above-referenced registration statement. This amendment is being filed pursuant to paragraph (a) (1) of Rule 485 under the 1933 Act. This amendment is being filed under paragraph 485 (a) to add a description of an Asset Allocation Program that can be a dynamic (opt-out) program with Sammons Advisor Services as the investment advisor. We intend to add the same description of the Asset Allocation Program to other Midland National products listed in Appendix A, in amendments to be filed in April under paragraph (b) of Rule 485. Accordingly, we intend for this to be a template filing, and we respectfully request the staffs consent and approval to add the same description of the Asset Allocation Program (as revised to reflect any staff comments) to those other fillings pursuant to subparagraph (b)(vii) of Rule 485. Of course, such other filings will not contain any other disclosures that would disqualify them from going effective pursuant to paragraph (b) of Rule 485. Certain routine annual updating information, along with Financial Statements, will be filed in an amendment to this registration statement to be filed in April pursuant to Rule 485 (b). If you have any comments or questions about this filing, please contact Fred Bellamy of Sutherland at 202-383-0126 or fred.bellamy@sutherland.com . Sincerely, /s/ Jason L. Bradshaw Senior Variable Compliance Consultant cc: Frederick R. Bellamy Sutherland APPENDIX A National Advantage Variable Annuity 333-71800 Advantage II Variable Annuity Advantage III Variable Annuity 333-108437 As filed with the Securities and Exchange Commission on March 4, 2010 Registration Nos. 333-71800 811-07772 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 o Pre-Effective Amendment No. x Post-Effective Amendment No. 17 and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY o ACT OF 1940 Amendment No. 98 x MIDLAND NATIONAL LIFE SEPARATE ACCOUNT C (Exact Name of Registrant) MIDLAND NATIONAL LIFE INSURANCE COMPANY (Name of Depositor) One Sammons Plaza, Sioux Falls, SD 57193 (Address of Depositor's Principal Executive Offices) Depositor's Telephone Number, including Area Code: (605) 335-5700 Name and Address of Agent for Service: Copy to: Stephen P. Horvat, Jr. Frederick R. Bellamy, Esq. Senior Vice President  Legal Sutherland Asbill & Brennan LLP Midland National Life Insurance Company 1275 Pennsylvania Avenue, N.W. Sammons Financial Group Washington, DC 20004-2415 525 W. Van Buren Chicago, IL 60607 It is proposed that this filing will become effective: o Immediately upon filing pursuant to paragraph (b) of Rule 485 o On pursuant to paragraph (b) of Rule 485 x 60 days after filing pursuant to paragraph (a) of Rule 485 o On pursuant to paragraph (a) of Rule 485 Title of securities being registered: National Advantage Variable Annuity Individual Flexible Premium Variable Annuity Contracts. National Advantage Variable Annuity Prospectus May 1, Flexible Premium Deferred Variable Annuity issued by: Midland National Life Insurance Company through the Midland National Life Separate Account C Phone: (877) 586-0240 (toll-free) Fax: (866) 270-9565 (toll-free) Please read this prospectus for details on the contract being offered to You and keep it for future reference. This prospectus sets forth the information that a prospective investor should know before investing. The National Advantage Variable Annuity (the contract) offers You a unique menu of benefits and riders that may be particularly useful to You in meeting Your long-term savings and retirement needs. There are, however, costs and charges associated with these optional riders. We (Midland National Life Insurance Company) encourage You to carefully consider the costs and benefits of each rider You select to ensure that these riders are consistent with Your personal investment goals and needs. The minimum initial premium for a non-qualified contract is $10,000 (unless You elect the optional Minimum Premium Rider, at an additional cost). The minimum initial premium for a qualified contract is $2,000. If You elect the Bonus Credit Rider, We will add a bonus credit to each premium payment that You make in the first contract year. Electing a bonus credit may be beneficial to You only if You own the contract for a sufficient length of time, and the investment performance of the underlying portfolios is sufficient to compensate for the additional fee charged for the Bonus Credit Rider. Your expenses will be higher if You elect the Bonus Credit Rider and over time, the value of the bonus may be more than offset by the extra fee charged for the Bonus Credit Rider. A Statement of Additional Information (SAI) about the contract and the Midland National Life Separate Account C is available free of charge by checking the appropriate box on the application form or contacting Us at the number above, or by writing to Us at Midland National Life Insurance Company, 4601 Westown Parkway, Suite 300, West Des Moines, IA 50266. The SAI, dated May 1, , has been filed with the U.S. Securities and Exchange Commission (SEC), and is incorporated herein by reference. The table of contents of the SAI is included at the end of this prospectus. The SEC maintains a website ( http://www.sec.gov ) that contains the SAI, material incorporated by reference, and other information regarding registrants that file electronically with the SEC. You may allocate Your premiums to Our Fixed Account, unless otherwise noted, and/or to the Separate Account investment divisions (see Definitions) that invest in a specified mutual fund portfolio. You can generally choose a maximum of 50 investment divisions at any one time among the sixty-three investment divisions shown on the following page (some restrictions may apply). The mutual fund portfolios are part of the following series funds or trusts:  AIM Variable Insurance Funds (Invesco  Lord Abbett Series Fund, Inc . Variable Insurance Funds)  Alger Portfolios  MFS ® Variable Insurance Trust SM  American Century Variable Portfolios, Inc.  Neuberger Berman AMT Portfolios  Calvert Variable Series, Inc.  PIMCO Variable Insurance Trust  Fidelity ® Variable Insurance Products Initial  Rydex Variable Trust Class, and Service Class 2  Goldman Sachs Variable Insurance Trust  Van Eck VIP Trust  JP Morgan Insurance Trust Your accumulation value in the investment divisions will increase or decrease based on investment performance of the mutual fund portfolios. You bear this risk. No one insures or guarantees any of these investments. Separate prospectuses describe the investment objectives, policies and risks of the portfolios. The SEC has not approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The contracts involve investment risk, including possible loss of principal. The contracts are not a deposit of, or guaranteed or endorsed by, any bank or depository institution and the contracts are not federally insured by the federal deposit insurance corporation or any other agency. National Advantage Variable Annuity SEPARATE ACCOUNT INVESTMENT PORTFOLIOS 33. Invesco V.I. Financial Services Fund 2 1. Alger Capital Appreciation Portfolio 34. Invesco V.I. Global Health Care Fund 3 2. Alger Large Cap Growth Portfolio 3. Alger Mid Cap Growth Portfolio 35. Invesco V.I. Technology Fund 4 4. American Century VP Balanced Fund 36. Invesco V.I. Utilities Fund 5 5. American Century VP Capital Appreciation Fund 37. JPMorgan Insurance Trust Core Bond Portfolio 6. American Century VP Income & Growth Fund 38. JPMorgan Insurance Trust Small Cap Core Portfolio 7. American Century VP Inflation Protection Fund 39. Lord Abbett Series Fund, Inc. Growth and Income Portfolio 8. American Century VP International Fund 40. Lord Abbett Series Fund, Inc. International Portfolio 9. American Century VP Large Company Value Fund 41. Lord Abbett Series Fund, Inc. Mid-Cap Value Portfolio 10. American Century VP Mid Cap Value Fund 42. MFS ® VIT Growth Series 11. American Century VP Ultra ® Fund 43. MFS ® VIT Investors Trust Series 12. American Century VP Value Fund 44. MFS ® VIT New Discovery Series 13. Calvert VS Social Equity Portfolio 45. MFS ® VIT Research Series 14. Calvert VS Social Mid Cap Growth Portfolio 46. Neuberger Berman AMT Mid-Cap Growth Portfolio 15. Fidelity VIP Asset Manager: Growth ® Portfolio 47. Neuberger Berman AMT Regency Portfolio 16. Fidelity VIP Asset Manager SM Portfolio 48. Neuberger Berman AMT Small-Cap Growth Portfolio 17. Fidelity VIP Balanced Portfolio 49. PIMCO VIT High Yield Portfolio 18. Fidelity VIP Contrafund® Portfolio 50. PIMCO VIT Low Duration Portfolio 19. Fidelity VIP Equity-Income Portfolio 51. PIMCO VIT Real Return Portfolio 20. Fidelity VIP Growth & Income Portfolio 52. PIMCO VIT Total Return Portfolio 21. Fidelity VIP Growth Opportunities Portfolio 53. Rydex VT All-Cap Opportunity Fund 6 22. Fidelity VIP Growth Portfolio 54. Rydex VT Government Long Bond 1.2x Strategy Fund 23. Fidelity VIP High Income Portfolio 55. Rydex VT Inverse Government Long Bond Strategy Fund 24. Fidelity VIP Index 500 Portfolio 56. Rydex VT Inverse NASDAQ-100 ® Strategy Fund 25. Fidelity VIP Investment Grade Bond Portfolio 57. Rydex VT Inverse S&P 500 Strategy Fund 26. Fidelity VIP MidCap Portfolio 58. Rydex VT Nova Fund 27. Fidelity VIP Money Market 59. Rydex VT NASDAQ-100 ® Fund 28. Fidelity VIP Overseas Portfolio 60. Rydex VT U.S. Government Money Market Fund 29. Fidelity VIP Value Strategies Portfolio 61. Van Eck VIP Global Bond Fund 6 30. Goldman Sachs VIT Large Cap Value Fund 1 62. Van Eck VIP Emerging Markets Fund 7 31. Goldman Sachs VIT Mid Cap Value Fund 63. Van Eck VIP Global Hard Assets Fund 8 32. Goldman Sachs VIT Structured Small Cap Equity Fund 1 Formerly Goldman Sachs VIT Growth and Income Fund 5 Formerly AIM V.I. Utilities Fund 2 Formerly AIM V.I. Financial Services Fund 6 Formerly Van Eck Worldwide Bond Fund 3 Formerly AIM V.I. Global Health Care Fund 7 Formerly Van Eck Worldwide Emerging Markets Fund 4 Formerly AIM V.I. Technology Fund 8 Formerly Van Eck Worldwide Hard Assets Fund This prospectus generally describes only the variable portion of the contract, except where the Fixed Account is specifically mentioned. You should read this prospectus carefully and keep it for future reference. You should also have and read the current prospectuses for the mutual fund portfolios. TABLE OF CONTENTS DEFINITIONS 9 SUMMARY 13 FEATURES OF NATIONAL ADVANTAGE VARIABLE ANNUITY 13 Your Accumulation Value 13 Your Free Look Right 14 Flexible Premium Payments 14 Investment Choices 14 Transfers 15 Frequent or Disruptive Transfers 15 Surrenders 16 Administrative Procedures 16 Risk of Increases in Fees and Charges 17 Death Benefit 17 Optional Riders 18 FEE TABLE 18 Periodic Charges Other Than Portfolio Expenses 19 Range of Annual Operating Expenses for the Portfolios 1 20 EXPENSE EXAMPLES 20 FINANCIAL INFORMATION 21 CHARGES AND FEES 21 Surrender Charge 21 Mortality and Expense Risk Charge 21 Annual Maintenance Fee 21 Transfer Fee 22 Premium Taxes 22 Loan Charge (TSA Contracts Only) 22 Optional Rider Charges 22 ADDITIONAL INFORMATION ABOUT NATIONAL ADVANTAGE 22 SUITABILITY OF THE CONTRACTS 22 OTHER PRODUCTS 22 INQUIRIES AND CORRESPONDENCE 23 STATE VARIATIONS 23 OUR SEPARATE ACCOUNT C AND ITS INVESTMENT DIVISIONS 24 The Funds 24 Investment Policies Of The Funds Portfolios 25 ASSET ALLOCATION PROGRAM 37 General 37 The Asset Allocation Models 37 Selecting an Asset Allocation Model 38 Periodic Updates of Asset Allocation Models and Notices of Updates 39 Availability of the Portfolios 31 AMOUNTS IN OUR SEPARATE ACCOUNT 31 WE OWN THE ASSETS OF OUR SEPARATE ACCOUNT 32 OUR RIGHT TO CHANGE HOW WE OPERATE OUR SEPARATE ACCOUNT 32 THE FIXED ACCOUNT 33 DETAILED INFORMATION ABOUT THE CONTRACT 34 REQUIREMENTS FOR ISSUANCE OF A CONTRACT 34 FREE LOOK 35 TAX-FREE SECTION 1035 EXCHANGES 35 PREMIUM PAYMENTS 36 Allocation of Premium Payments 36 Changing Your Premium Allocation Percentages 36 Fixed Account Limitations 36 YOUR ACCUMULATION VALUE 40 Transfers of Accumulation Value 40 TRANSFER LIMITATIONS 41 SURRENDERS 43 FREE SURRENDER AMOUNT 45 Partial Waiver of Surrender Charge  Charitable Remainder Trust Endorsement 45 SYSTEMATIC WITHDRAWALS 45 LOANS 46 DOLLAR COST AVERAGING 48 Fixed Account Dollar Cost Averaging (Fixed Account DCA) 49 PORTFOLIO REBALANCING 50 FIXED ACCOUNT EARNINGS SWEEP PROGRAM 50 OPTIONAL RIDERS 51 Bonus Credit Rider 51 Minimum Premium Rider 52 Guaranteed Minimum Death Benefit (GMDB) 52 Higher Education Rider 52 Estate Planning Rider 52 Surrender Charge Rider 53 Guaranteed Minimum Withdrawal Benefit Rider (GMWB) 54 Asset Allocation Models 57 Guaranteed Income 5 Rider 61 Guaranteed Income Select Rider 68 Mutually Exclusive Riders 72 DEATH BENEFIT 72 PAYMENT OF DEATH BENEFITS 73 CHARGES, FEES AND DEDUCTIONS 74 SURRENDER CHARGES ON SURRENDERS 74 MORTALITY AND EXPENSE RISK CHARGE 75 ANNUAL MAINTENANCE FEE 75 OPTIONAL RIDER CHARGES 75 TRANSFER CHARGE 76 Loan Charge (TSA Contracts Only) 77 CHARGES IN THE FUNDS 77 PREMIUM TAXES 77 OTHER TAXES 77 FEDERAL TAX STATUS 77 INTRODUCTION 77 ANNUITY CONTRACTS IN GENERAL 77 Qualified and Nonqualified Contracts 78 Minimum Distribution Rules and Eligible Rollover Distributions 79 Loans 80 Diversification and Distribution Requirements 80 Surrenders  Nonqualified Contracts 80 Multiple Contracts 81 Withholding 81 Annuity Payments 81 Annuity Contracts Purchased by Nonresident Aliens and Foreign Corporations 82 Taxation of Death benefit Proceeds 82 Transfers, Assignments or Exchange of Contracts 82 Possible Tax Law Changes 82 Annuity Purchases by Residents of Puerto Rico 83 Foreign Tax Credits 83 Separate Account Charges 83 MATURITY DATE 83 Electing An Annuity Payment Option 84 Fixed Payment Options 85 Variable Payment Options 85 Payment Options 85 Transfers after Annuitization for Variable Payment Options 86 ADDITIONAL INFORMATION 86 MIDLAND NATIONAL LIFE INSURANCE COMPANY 86 FUND VOTING RIGHTS 86 HOW WE DETERMINE YOUR VOTING SHARES 87 VOTING PRIVILEGES OF PARTICIPANTS IN OTHER COMPANIES 87 OUR REPORTS TO OWNERS 87 CONTRACT PERIODS, ANNIVERSARIES 88 DIVIDENDS 88 PERFORMANCE 88 CHANGE OF ADDRESS NOTIFICATION 89 MODIFICATION TO YOUR CONTRACT 89 YOUR BENEFICIARY 89 ASSIGNING YOUR CONTRACT 89 WHEN WE PAY PROCEEDS FROM THIS CONTRACT 90 DISTRIBUTION OF THE CONTRACTS 90 REGULATION 91 DISCOUNT FOR EMPLOYEES OF SAMMONS ENTERPRISES, INC 91 LEGAL PROCEEDINGS 92 LEGAL MATTERS 92 FINANCIAL STATEMENTS 92 STATEMENT OF ADDITIONAL INFORMATION 93 CONDENSED FINANCIAL INFORMATION 94 APPENDIX I 115 APPENDIX II 117 APPENDIX III 120 DEFINITIONS For Your convenience, below is a glossary of the special terms We use in this prospectus. These terms are generally in bold face type throughout this document. Accumulation Unit means the units credited to each investment division in the Separate Account before the maturity date. Accumulation Value means the sum of the amounts You have in Our Fixed Account and in the investment divisions of Our Separate Account under Your inforce contract. Annuitant means the person(s), designated by the owner, to whom periodic income will be paid ( payee ). This is the person whose life is used to determine the amount and duration of any periodic income involving life contingencies. After the maturity date, the annuitant will be considered the owner unless otherwise stated. Annuity Unit means the units in the Separate Account, after the maturity date, that are used to determine the amount of the annuity payment. Annuitization means an election of an annuity payment option. Annuitize means an election to receive regular income payments from Your contract under one of the annuity payment options. An election to annuitize Your contract may be irrevocable. If You elect to annuitize Your contract, You will no longer be able to exercise any liquidity (e.g., withdrawal or surrender) provision that may have previously been available. Attained Age means the issue age plus the number of complete contract years since the issue date. Beneficiary means the person or persons to whom the contracts death benefit will be paid in the event of the death of the annuitant or an owner . Business Day means any day the New York Stock Exchange is open for regular trading. Our business day ends when the New York Stock Exchange closes for regular trading generally 3:00 p.m. Central Time. Contract Anniversary means the same date in each contract year as the issue date. Contract Month means a month that starts on the same date as the issue date in each month. For this purpose, the calendar days of 29, 30 and 31 are not used and We look forward to the first day of the next calendar month. For example, assume a contract is issued on January 29 th . Subsequent contract months will begin on the first day of each month (February 1, March 1, April 1, etc.). Contract Year means a year that starts on the issue date or on each anniversary thereafter. Death Benefit means the amount that We will pay to the beneficiary in the event of the death of the annuitant or an owner if the contract is still inforce. The death benefit will be paid when We receive due proof of the death of the annuitant or an owner , an election of how the death benefit is to be paid, and any other required documents or forms. Executive Office means Our office located at One Sammons Plaza, Sioux Falls, SD 57193. Please use Our Principal Office address and telephone number for all correspondence, transaction requests, payments, and inquiries. Funds mean the investment companies, more commonly called mutual funds, available for investment by Our Separate Account on the issue date or as later changed by Us. Gain means the difference, if any, between Your accumulation value and the net premiums paid into this contract. GMIB Accumulated Value is the amount that can be annuitized, after a 10-year waiting period, if the Guaranteed Income Select Rider is elected. The GMIB accumulated value will have the GMIB Income Factors applied to determine the GMIB income payment. GMIB Income Factor means the factor used in determining the GMIB income payment under the Guaranteed Income Select Rider. The GMIB income factor equals the base contracts mortality table and interest rate used in the contract form under Settlement Options with an 8-year age set-back. An age set-back means the GMIB income payments will be lower than if there were no age set-back. For example, if You are 65 when You annuitize Your contract, We will use the income payment factors shown in Your contract for age 57 (age 65 minus 8 years). GMIB Roll-Up Benefit means the initial GMIB accumulated value at the time the Guaranteed Income Select Rider is issued compounded at a rate of 5% annually until age 85. Gross Premium means Your premium payment(s) before any partial surrenders and any surrender charges. Guaranteed Amount means the amount equal to the initial premium payment and increased equally by any subsequent premium payments if the optional Guaranteed Minimum Withdrawal Benefit (GMWB) Rider is elected when the contract is issued. If the contract has already been issued, this amount will be the current accumulation value of the contract increased equally by any subsequent premium payments. The guaranteed amount is equal to the maximum payouts that can be received under the GMWB Rider and is reduced by each withdrawal. Guaranteed Payment Amount (GPA) means the amount that is guaranteed to be available each contract year for withdrawal until the Guaranteed Payment Balance is depleted while the Guaranteed Income 5 Rider is in effect. If the Guaranteed Income 5 Rider is elected at contract issue, the GPA equals the initial GPB times 5%. If the contract has already been issued, this amount equals the current accumulation value of the contract times 5%. The GPA may increase with each subsequent premium payment and may be reduced if withdrawals within a contract year exceed the GPA . Guaranteed Payment Balance (GPB) means the total amount available for future periodic guaranteed withdrawals and is used for the purpose of calculating the Guaranteed Income 5 . The GPB cannot be withdrawn in a lump sum. If the Guaranteed Income 5 Rider is elected at contract issue, the GPB equals the initial premium payment. If the contract has already been issued, this amount equals the current accumulation value of the contract. The GPB is increased equally by any subsequent premium payments and is reduced by each withdrawal. Investment Division means a division of Our Separate Account which invests exclusively in the shares of a specified portfolio of the funds . Issue Age means the age of the annuitant on the last birthday before the issue date. Issue Date means the date the contract goes into effect and from which contract anniversaries , contract months and contract years are determined. Lifetime Payment Amount (LPA) means the amount that is guaranteed to be available each contract year for withdrawal during the life of the covered person (oldest owner ) while the Guaranteed Income 5 Rider is in effect. The initial LPA equals 5% times the GPB as determined on the later of the contract issue date or the contract anniversary following the day the covered person under this rider has reached age 65. The LPA may increase with each subsequent premium payment and may be reduced if withdrawals within a contract year exceed the LPA . Maturity Date means the date, specified in Your contract, on which income payments will begin. The earliest possible maturity date is the 7 th contract anniversary at which time You may annuitize Your full accumulation value . The maximum maturity date is the contract anniversary immediately following the annuitants th birthday. Net Premium means Your premium payment(s) minus any partial surrenders and any surrender charges. Owner means the person(s) or entity that is named in the application or on the latest change filed with Us who is entitled to exercise all rights and privileges provided in the contract . Payee means the person who is entitled to receive annuity payments after annuitization. On or after the maturity date, the annuitant will be the payee . If the annuitant or an owner dies prior to the maturity date, then the beneficiary is the payee . Payment Amount means 7% of the initial guaranteed amount that will be available for withdrawal each contract year until the guaranteed amount is depleted if the Guaranteed Minimum Withdrawal Benefit Rider is elected. The amount is increased by 7% of each subsequent premium payment received. This may be reduced if withdrawals within a contract year exceed the payment amount . Principal Office means where You contact Us to pay premiums or take other action, such as transfers between investment divisions . The address is: Midland National Life Insurance Company 4601 Westown Parkway, Suite 300 West Des Moines, IA 50266 Phone: (877) 586-0240 (toll-free) Fax: (866) 270-9565 (toll-free) Proof of Death means a certified copy of the death certificate or any other proof satisfactory to Us. Separate Account means the Midland National Life Separate Account C which receives and invests Your premiums under the contract. Surrender Value means the Fixed Account accumulation value plus the Separate Account accumulation value on the date of surrender less any surrender charge, premium tax, annual maintenance fee and any outstanding loan and loan interest. Valuation Period means the time beginning at the close of regular trading on the New York Stock Exchange (generally 3:00 p.m., Central Time) on one business day and ending at the close of regular trading on the New York Stock Exchange on the next business day . Written Notice means a notice or request submitted in a written form satisfactory to Us, that is signed by the owner and received by Us at the address shown on the Specification Page of Your contract. SUMMARY In this prospectus We, Our, Us, Midland National, and Company mean Midland National Life Insurance Company. You and Your mean the owner of the contract. We refer to the person who is covered by the contract as the  annuitant , because the annuitant and the owner might not be the same. This summary provides only a brief overview of the more important features of the contract. The detailed information appearing later in this prospectus further explains the following summary. Please read this entire prospectus, Your contract and the SAI for more detailed information. Unless otherwise indicated, the description of the contract in this prospectus assumes that the contract is inforce. FEATURES OF NATIONAL ADVANTAGE VARIABLE ANNUITY The National Advantage Variable Annuity contract provides You with a basic contract to which You can add optional riders. For each optional rider You choose, a corresponding charge will be deducted from Your accumulation value . The flexible premium deferred variable annuity contracts described in this prospectus provide for accumulation of the accumulation value and payment of annuity payments on a fixed or variable basis. The contracts are designed to aid individuals in long-term planning for retirement or other long-term purposes. The contracts are available for situations that do not qualify for the special federal tax advantages available under the Internal Revenue Code (non-qualified contract) and for retirement plans which do qualify for those tax advantages (qualified contract). This contract does not offer any additional tax benefits when purchased under a qualified plan. See Suitability of the Contracts on page 22 for more detailed information Replacing an existing annuity with the contract may not be of financial benefit to You. Your existing annuity may be subject to fees or penalties on surrender, and the new contract may have new charges. This contract is designed for people seeking long-term tax-deferred accumulation of assets, generally for retirement or other long-term purposes. You should not buy this contract: (a) if You are looking for a short-term investment; or (b) if You cannot risk getting back less money than You put in. This prospectus generally describes only the variable portion of the contract, except where the Fixed Account is specifically mentioned. Your Accumulation Value Your accumulation value depends on: the amount and frequency of premium payments, the selected portfolios investment experience, interest earned on amounts allocated to the Fixed Account, partial surrenders, and charges and deductions. You bear the investment risk under the contract (except for amounts in the Fixed Account). There is no minimum guaranteed accumulation value with respect to any amounts allocated to the Separate Account. Your Free Look Right You can examine the contract and return it to Us for any reason within 30 days after You receive it for a refund of the accumulation value less any credits added by Us (which may be more or less than the premium payments You paid), or if greater and required by Your state, the original amount of Your premium payment. Longer free look periods apply in some states and in certain situations (see Free Look on page 35 for more details). Flexible Premium Payments You may pay premiums whenever You want prior to annuitization and in whatever amount You want, within certain limits. Your initial investment must be at least $10,000 for a non-qualified contract and at least $2,000 for a qualified contract. Additional investments must be at least $50. By current company practice, We will waive the initial premium for group list bill contracts if each premium payment is at least $50. Unless You receive approval from Us, the maximum amount of premium You can pay into this contract prior to the maturity date is $2,000,000. In addition, the maximum amount of variable annuity premium that may be deposited with Midland National is limited to $5,000,000 per annuitant or owner (calculation based upon all active contracts). If you select any or all of the optional riders available under this contract, the maximum amount of premium is limited to $1,000,000. Investment Choices You may allocate Your accumulation value to the investment divisions of Our Separate Account available under this contract or to Our Fixed account (unless otherwise noted), which pays interest at a declared rate, or to a combination of these options. However, You may not have Your accumulation value allocated to more than 50 investment divisions including the Fixed Account at any one time. If You select the Guaranteed Minimum Withdrawal Benefit Rider, You must invest 100% of Your accumulation value according to one of the five asset allocation models designated by Us for this rider. If You choose to invest any part of Your accumulation value to an investment division that is not a part of the asset allocation model You selected or to the Fixed Account or Fixed Account DCA program at any time, the GMWB rider will terminate. If You select the Guaranteed Income 5 Rider, You must invest 100% of Your accumulation value in the Separate Account investment divisions . If You choose to invest any part of Your accumulation value to the Fixed Account or Fixed Account DCA program at any time, the Guaranteed Income 5 rider will terminate. For limitations on premium allocations to the Fixed Account, see THE FIXED ACCOUNT on page 33 For a full description of the portfolios, see the funds prospectuses, which accompany this prospectus. (See Investment Policies Of The Funds Portfolios on page 25 ). Each portfolio pays a different investment management or advisory fee and has different operating expenses. The portfolios may also impose redemption fees, which We would deduct from Your accumulation value . More detail concerning each portfolio companys fees and expenses is contained in the prospectus for each portfolio company. See Investment Policies Of The Funds Portfolios on page 25 . We allocate your premiums and investment allocations to the investment divisions you choose. The value of Your contract will fluctuate during the accumulation period depending on the investment options You have chosen. You bear the investment risk of any variable investment option You choose. Transfers We currently do not charge You for transfers You make, but reserve the right to charge for each transfer after the twelfth transfer in a contract year . We also reserve the right to limit the number of transfers You may make and may otherwise modify or terminate transfer privileges if required by Our business judgment or in accordance with applicable law or pursuant to Our agreements with the underlying funds . The amount that You can transfer into the Fixed Account is limited. See THE FIXED ACCOUNT on page 33 for details. We reserve the right to eliminate and/or severely restrict the transfer privilege in any manner We deem appropriate for some, all or specific contract owners . Frequent or Disruptive Transfers Frequent, large, programmed, or short-term transfers among the investment divisions or between the investment divisions and the Fixed Account (Harmful Trading) can cause risks with adverse effects for other contract owners (and beneficiaries and portfolios). These risks and harmful effects include: (1) dilution of the interests of long-term investors in an investment division if transfers into the division are made at unit values that are priced below the true value or transfers out of the investment division are made at unit values priced higher than the true value (some market timers attempt to do this through methods known as time-zone arbitrage and liquidity arbitrage); (2) an adverse effect on portfolio management, such as causing the portfolio to maintain a higher level of cash than would otherwise be the case, or causing a portfolio to liquidate investments prematurely (or otherwise at an inopportune time) in order to pay withdrawals; and (3) increased brokerage and administrative expenses. The Rydex portfolios are designed for and affirmatively permit frequent and short-term trading. Therefore, they may be more susceptible to these harmful effects than other portfolios. These portfolios might not be appropriate for long-term investors. In addition, because other insurance companies and/or retirement plans may invest in the portfolios, the risk exists that that the portfolios may suffer harm from frequent, programmed, large, or short-term transfers among investment divisions of variable contracts issued by other insurance companies or among investment options available to retirement plan participants. Individuals or organizations that use market-timing strategies and make frequent transfers should not purchase the contract. Surrenders You may generally withdraw all or part of Your surrender value at any time, before annuity payments begin. You may also elect a systematic withdrawal option (See Systematic Withdrawals on page 45 ). (Your retirement plan may restrict surrenders.) You may withdraw up to 10% of Your net premiums (premiums paid less prior partial surrenders, as determined on the date of the surrender request), once each contract year without incurring a surrender charge. (See Free Surrender Amount on page 45 ). However, by current Company practice, We will allow You to withdraw up to 10% of Your gross premium (premiums paid) payments without incurring a surrender charge in each contract year (We reserve the right to change this practice). Also by current Company practice, We will allow the free surrender amount to be taken in multiple withdrawals each contract year. This is not guaranteed. We may impose a surrender charge on any surrender in excess of the free surrender amount (including surrenders to begin annuity payments), and upon full surrender. We may also deduct an annual maintenance fee. The amount You request plus any surrender charge will be deducted from Your accumulation value. You may take a surrender in a lump sum or use it to purchase an annuity that will continue as long as You live or for some other period You select. A surrender may have negative tax consequences, including a 10% tax penalty on certain surrenders prior to age 59 ½. Under non-qualified contracts, gain, if any, is withdrawn first for tax purposes and is taxed as ordinary income. (See Surrender Charges on Surrenders on page 74 , FEDERAL TAX STATUS on page 77 , and Electing An Annuity Payment Option on page 84 .) Surrenders from contracts used for tax-qualified retirement plans may be restricted or penalized by the terms of the plan or applicable law. For certain surrenders, a signature guarantee may be required. Partial Waiver of Surrender Charge  Charitable Remainder Trust . This benefit provides for a potential increase in the free surrender amount allowed once each contract year. Under this benefit, the free surrender amount is the greater of : a) Your accumulation value less Your net premiums at the close of the prior business day or b) 10% of Your net premiums at the time of the partial surrender, however, by current company practice, We will allow You to withdraw up to10% of Your gross premium payments. There is no charge for this benefit and it is only available if the owner is a Charitable Remainder Trust. Administrative Procedures We may accept a request for contract service in writing, by telephone, or other approved electronic means, subject to Our administrative procedures, and may require proper completion of certain forms, providing appropriate identifying information and/or other administrative requirements. We will process Your request at the accumulation unit value next determined after You have met all administrative requirements. Good Order means that any required forms are accurately filled out and that We have all the signatures and other information We require. To the extent applicable, this information and documentation generally includes Your completed application, the contract number, the transaction amount (in dollars), the full names of and allocations to and/or from the investment divisions affected by the requested transaction, the signatures of all contract owners, exactly as registered on the contract, social security number or taxpayer I.D. and any other information or supporting documentation that We may require. With respect to purchase requests, good order also generally includes receipt of sufficient funds by Us to effect the purchase. We may, in our sole discretion, determine whether any particular transaction request is in good order, and We reserve the right to change or waive any good order requirements at any time. Signature guarantees are required for withdrawals or surrenders of $100,000 or more. Signature guarantees are relied upon as a means of preventing the perpetuation of fraud in financial transactions, including the disbursement of funds or assets from a victims account with a financial institution or a provider of financial services. They provide protection to investors by, for example, making it more difficult for a person to take another person's money by forging a signature on a written request for the disbursement of funds. An investor can obtain a signature guarantee from more than 7,000 financial institutions across the United States and Canada that participate in a Medallion signature guarantee program. This includes many: national and state banks; savings banks and savings and loan associations; securities brokers and dealers; and credit unions. The best source of a signature guarantee is a bank, savings and loan association, brokerage firm, or credit union with which you do business. Guarantor firms may, but frequently do not, charge a fee for their services. A notary public cannot provide a signature guarantee. Notarization will not substitute for a signature guarantee. Risk of Increases in Fees and Charges Certain fees and charges assessed against the contract are currently at levels below the guaranteed maximum levels. We may increase these fees and charges up to the guaranteed maximum levels. Death Benefit The National Advantage Variable Annuity contract pays a death benefit when the annuitant or an owner dies before the maturity date if the contract is still inforce. The death benefit is equal to the greater of (a) the accumulation value less any outstanding loan and loan interest, at the time We receive due Proof of Death , an election of how the death benefit is to be paid, and any other documents or forms required, (b) net premiums , less any outstanding loan and loan interest, at the time We receive due Proof of Death , an election of how the death benefit is to be paid, and any other documents or forms required or (c) if elected, the guaranteed minimum death benefit . Premium taxes may be deducted from the death benefit proceeds. If the annuitant or an owner dies on or after the maturity date , then any remaining guaranteed amounts , other than amounts payable to, or for the benefit of, the owners surviving spouse, must be paid at least as rapidly as the benefits were being paid at the time of the annuitants or an owners death. Other rules relating to distributions at death apply to qualified contracts. Optional Riders You may add various riders to the basic contract. With the exception of the Guaranteed Minimum Withdrawal Benefit Rider, the Guaranteed Income 5 Rider and the Guaranteed Income Select Rider, You must elect these riders on Your contract application. For detailed information on these riders, please see OPTIONAL RIDERS on page 51 . We deduct a daily charge for each optional rider against Your Separate Account accumulation value . Charges for these optional riders are in addition to the charges for the basic contract (stated in the FEE TABLE on page 18 ). The investment divisions accumulation unit values reflect these charges. Some riders cannot be elected in concert with other riders. See Mutually Exclusive Riders on page 72 . Bonus Credit Rider Minimum Premium Rider Guaranteed Minimum Death Benefit Rider Higher Education Rider Estate Planning Rider Surrender Charge Rider Guaranteed Income Select Rider Guaranteed Income 5 Rider Guaranteed Minimum Withdrawal Benefit Rider FEE TABLE The following tables list the fees and expenses that You will pay when buying, owning, and surrendering the contract. The first table lists the fees and expenses that You will pay at the time that You buy the contract, surrender the contract, or transfer accumulation value between investment options. State premium taxes may also be deducted. Contract Owner Transaction Charge Expenses Sales Load Imposed on Purchase None Maximum Surrender Charge (as a 7.00% percentage of premiums withdrawn) Transfer Fee $0-$15 1 Maximum TSA Net Loan Interest 2.0% Annual Rate* (of amount in loan account) * The net loan interest rate is the maximum interest rate We charge (5.0%) less the amount We credit to the Fixed Account balance (3.0%). Periodic Charges Other Than Portfolio Expenses The next table lists the fees and expenses that You may pay periodically during the time that You own the contract, not including portfolio company fees and expenses. Guaranteed Current Maximum Charge Annual Maintenance Fee 2 $60 $30 Separate Account Annual Expenses (as a percentage of average accumulation value) Mortality and Expense Risk Charge 0.95% 0.95% Optional Rider Charges: Guaranteed Minimum Withdrawal Benefit Rider Charge Conservative Asset Allocation Model 0.10% 3 0.10% Moderate-Conservative Asset Allocation Model 0.20% 3 0.20% Moderate Asset Allocation Model 0.40% 3 0.40% Moderate-Aggressive Asset Allocation Model 0.75% 3 0.75% Aggressive Asset Allocation Model 1.20% 3 1.20% Guaranteed Income 5 Rider Charge 4 0.75% 0.75% Guaranteed Income Select Rider Charge 1.00% 0.85% Bonus Credit Rider Charge 0.70% 0.60% Minimum Premium Rider Charge 0.50% 0.25% Guaranteed Minimum Death Benefit Rider Charge 0.75% 0.50% Higher Education Rider Charge 4.00% 0.95% Estate Planning Rider Charge 0.75% 0.35% Five-Year Surrender Charge Rider Charge 0.45% 0.25% Three-Year Surrender Charge Rider Charge 0.55% 0.35% Zero Year Surrender Charge Rider Charge 0.70% 0.50% Total Separate Account Expenses with the Highest Optional Charges 5 7.65% 3.60% 1 We reserve the right to impose a $15 charge for each transfer after the twelfth (12 th ) transfer in a contract year. 2 The annual maintenance fee is deducted proportionally from the accumulation value at the time of the charge. We reserve the right to change this fee, however, it will not exceed $60 per contract year. The annual maintenance fee is deducted only when the net premiums are less than $50,000. Currently, We waive the annual maintenance fee for Section 403(b), SEP-IRA, and 457 Qualified Plans. The annual maintenance fee is reflected in the examples below by a method intended to show the "average" impact of the annual maintenance fee on an investment of less than $50,000. In the examples, the annual maintenance fee is approximated as an annual asset charge of 0.33% (based on the maximum $60 charge) or 0.16% (based on the current $30 charge) based on the average accumulation value of $18,210 as of 12/31/08. 3 The guaranteed maximum charge for the Guaranteed Minimum Withdrawal Benefit Rider only applies to the initial purchase of the rider. It does not apply if You elect to step-up the benefit or transfer into a new asset allocation model. See 
